NO








NO. 12-10-00017-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
RODERICK CEBRON PIERSON,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH COUNTY,
TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
aggravated robbery, and punishment was assessed at imprisonment for fifty
years.  Appellant then filed his notice of appeal.  
            To
be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s
certification of the appellant’s right to appeal.  Tex. R. App. P. 25.2(d).  The certification should be part of
the record when notice is filed, but may be added by timely amendment or
supplementation.  Id.  Appellant’s notice of appeal does not
include the required certification.
            On
February 1, 2010, this court notified Appellant through his counsel, pursuant
to Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal
does not include the trial court certification.  The notice also informed
Appellant that the appeal would be dismissed unless, on or before March 3,
2010, the clerk’s record was amended to include the required certification.
            The
deadline for responding to this court’s notice has expired, and the clerk’s
record has not been amended to show Appellant’s right to appeal.  Therefore,
the appeal is dismissed for want of jurisdiction.
Opinion delivered March 10, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
(DO NOT PUBLISH)